Citation Nr: 0610064	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for a 
right shoulder disability, for the period of March 20, 2002 
to February 3, 2004.

2.  Entitlement to a rating greater than 40 percent for a 
right shoulder disability, from February 4, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), that increased 
the rating for the veteran's for a right shoulder disability 
from 20 to 30 percent, effective March 20, 2002.  By an April 
2004 decision, the RO increased the rating from 30 to 40 
percent, effective February 4, 2004.

In December 2004, the veteran testified before the Board in a 
hearing that was held at the RO and, in April 2005, the Board 
remanded the case for additional development.  


FINDINGS OF FACT

1.  Prior to February 4, 2004, the veteran's right shoulder 
disability was manifested primarily by subjective complaints 
of pain and feeling as though the shoulder would dislocate; 
and objective evidence of tenderness to palpation, painful 
motion, guarding, stiffness, locking, loss of strength, and 
limitation of motion of his right arm to shoulder level.

2.  Since February 4, 2004, the veteran's right shoulder 
disability has been manifested primarily by subjective 
complaints of pain and feeling as though the shoulder would 
dislocate; and objective evidence of tenderness to palpation, 
painful motion, guarding, stiffness, locking, loss of 
strength, and limitation of motion of his right arm to 25 
degrees between the side and shoulder level on repetitive 
use.  
3.  Medical and other evidence of record does not show that 
the veteran's service-connected right shoulder disability is 
so exceptional or unusual that consideration of an 
extraschedular consideration is warranted.
CONCLUSIONS OF LAW

1.  For the period of March 20, 2002 to February 3, 2004, the 
criteria for an increased rating in excess of 30 percent for 
a right shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes (DCs) 5201, 5202, 5203 (2005).

2.  For the period of February 4, 2004 to the present, the 
criteria for an increased rating in excess of 40 percent for 
a right shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, DCs, 5201, 
5202, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

For the period from March 20, 2002 to February 3, 2004, the 
veteran's right shoulder disability was rated 30 percent 
disabling for recurrent dislocation.  Since February 4, 2004, 
his disability has been rated as 40 percent disabling.  He 
seeks an increased rating for both the period from March 20, 
2002 to February 3, 2004, and for the period since February 
4, 2004.  

The veteran has not been shown to have ankylosis of 
scapulohumeral articulation, nor is there objective evidence 
of impairment of the clavicle or scapula.  Accordingly, the 
criteria pertaining to such disabilities are not applicable 
in this case.  38 C.F.R. § 4.71a, DCs 5200, 5203 (2005). 

The criteria pertaining to osteoarthritis are also not 
applicable, because while the veteran has been diagnosed with 
degenerative joint disease of the right shoulder, the 
veteran's limitation of motion of the right shoulder is 
compensable and the criteria only apply when limitation of 
motion would be noncompensable under a limitation of motion 
code.  38 C.F.R. § 4.71a, DCs 5003, 5010.

The regulatory criteria set forth in 38 C.F.R. § 4.71a, DCs 
5201 and 5202 (2005), which provide different ratings for the 
minor arm and the major arm, are applicable.  The veteran has 
indicated that he is right-handed; therefore, the Board will 
apply the ratings and criteria for the major arm under the 
relevant diagnostic codes.

A 30 percent rating is warranted for limitation of arm motion 
to shoulder level, or to midway between the side and shoulder 
level.  A 40 percent rating is warranted for limitation of 
arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, 
DC 5201.

Normal forward flexion of the shoulder is zero to 180 
degrees; abduction is zero to 180 degrees; and internal and 
external rotation is from zero to 90 degrees.  38 C.F.R. § 
4.71a, Plate I (2005).  Forward flexion and abduction to 90 
degrees amounts to "shoulder level."

Other impairment of the humerus may be rated as 80 percent 
disabling where there is loss of the head of the humerus 
(flail shoulder); as 60 percent disabling where there is 
nonunion of the shoulder joint (flail joint); as 50 percent 
disabling where there is fibrous union of the humerus.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all movements 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5202.

March 20, 2002 to February 3, 2004

On VA examination in September 2002, range of motion testing 
of the veteran's right shoulder revealed abduction and 
flexion to 90 degrees, external rotation to 0 degrees, and 
"marked" internal rotation, such that the hand could not 
reach the back.  In considering the effects of pain on 
repetitive use, the examiner stated that the veteran had 
early fatigability in his right shoulder.  

The veteran's right shoulder disability warrants no more than 
a 30 percent rating under DC 5201, as his range of motion has 
not been limited to 25 degrees from his side at any time 
prior to February 4, 2004.  Even considering the effects of 
pain on use, the evidence does not show that the right arm is 
limited in motion to 25 degrees from the side.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Nor does the evidence show that the veteran has loss of the 
head of the humerus (flail shoulder), nonunion of the 
shoulder joint (flail joint), or fibrous union of the 
humerus.  Accordingly, he is not entitled to receive an 80, 
60 or 50 percent rating under DC 5202.  His condition most 
nearly approximates a recurrent dislocation of the humerus at 
the scapulohumeral joint with frequent episodes and guarding 
of all movements, which warrants the 30 percent rating 
currently assigned under this diagnostic code.

The preponderance of the evidence demonstrates that the 
veteran's right shoulder disability warrants no more than a 
30 percent rating, for the period of March 20, 2002 to 
February 3, 2004, and  benefit-of-the-doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

There is no evidence of an unusual clinical picture, symptoms 
that are out of the ordinary, or any other factor that could 
be characterized as exceptional or unusual regarding the 
veteran's right shoulder disability.    Nor is there evidence 
of any periods of hospitalization for a right shoulder 
disability in the recent past.  Accordingly, a referral for 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1) (2005).

February 4, 2004 to the Present

The Board remanded this case in April 2005 for the purpose of 
obtaining an additional examination of the right shoulder to 
obtain current and more detailed information regarding the 
level of disability.  The veteran, however, did not present 
for his scheduled examination.  As a result, the Board must 
come to a determination regarding the appropriate rating on 
the basis of information already included in the record.  cf. 
38 C.F.R. § 3.655 (2005).  

On VA examination in March 2004, range of motion testing of 
the veteran's right shoulder revealed abduction to 50 degrees 
and flexion to 80 degrees, both associated with significant 
pain.  External and internal rotation could not be measured 
due to severe pain.  In considering the effects of pain on 
repetitive use, the examiner stated that the veteran had 
early fatigability in his right shoulder.  The veteran stated 
that he was employed as a painter, and that pain on use of 
his shoulder in painting caused significant difficulty in 
performing his job.

Based upon the ranges of motion recorded at the March 2004 
examination, the veteran's right shoulder disability warrants 
no more than a 20 percent rating as his range of motion is 
limited, at most, to shoulder level.  38 C.F.R. § 4.71a, DC 
5201.  

The RO, however, has assigned a 40 percent rating, the 
maximum available under DC 5201, because of functional loss 
of use as a result of pain.  Where a disability has been 
rated at the maximum level provided by the diagnostic code 
under which it is rated, the considerations of DeLuca do not 
apply.  38 C.F.R. §§ 4.40, 4.45; Spencer v. West, 13 Vet. 
App. 376 (2000).    

In order to be entitled to an increased rating under DC 5202, 
the evidence must show a condition which approximates loss of 
the head of the humerus (flail shoulder), nonunion of the 
shoulder joint (flail joint), or fibrous union of the 
humerus.  None of these conditions are shown by the evidence 
of record.  

The evidence demonstrates that the veteran's right shoulder 
disability warrants no more than a 40 percent rating from 
February 4, 2004 and the "benefit-of-the-doubt" rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

There is no evidence of an unusual clinical picture, symptoms 
that are out of the ordinary, or any other factor that could 
be characterized as exceptional or unusual regarding the 
veteran's right shoulder disability.    Nor is there evidence 
of any periods of hospitalization for a right shoulder 
disability in the recent past.  Accordingly, a referral for 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1) (2005).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

The RO sent correspondence in August 2002, October 2003, and 
March 2005; rating decisions in September 2002 and April 
2004; a statement of the case in March 2003; and supplemental 
statements of the case in June 2003, January 2004, April 
2004, August 2004, and August 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in timing or content of the notices 
has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess v. Nicholson, No. 01-1917, __  Vet. App. __ , 2006 WL 
519755 (Vet. App. Mar. 3, 2006.

VA has obtained all relevant, identified, and available 
evidence, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence and VA has 
obtained 
multiple medical examinations.  

VA has satisfied both the notice and duty to assist 
requirements of the law.


ORDER

Entitlement to a rating greater than 30 percent for a right 
shoulder disability, for the period of March 20, 2002 to 
February 3, 2004, is denied.

Entitlement to a rating greater than 40 percent for a right 
shoulder disability from February 4, 2004 is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


